The opinion of the court was delivered by
Scudder, J.
The general rule established by our courts is that a public corporation entrusted by statute with the performance of a public duty, and receiving therefrom no profits or emoluments to itself, is not liable in a civil action by an individual who has sustained special damage by the neglect of its agents in the performance of such duty. Strader v. Freeholders of Sussex, 3 Harr. 108; Pray v. Jersey City, 3 Vroom 394; Town of Union ads. Durkes, 9 Vroom 21; Marvin Safe Co. v. Ward, 17 Vroom 19; Condit v. Jersey City, Id. 157; *287Little v. Dusenberry, Id. 614, 636; Wild v. Paterson, 18 Vroom 406.
His only remedy is such as may be given by statute. This action is based on the act of the legislature of 1858, found in the Revision. Rev., p. 1009, §§ 70, &c. This statute enacts “ that an action upon the case doth and shall lie in behalf of any person owning any house or other building standing and erected on any street or highway the grade whereof shall be or shall have been altered by virtue of the ordinance, resolution or other proceeding of the legislative authority of any city, borough or town corporate in this state, to recover from said city, borough or town corporate all damages which such owner shall suffer by reason of altering any such grade,” &c. By section 72 “ the foregoing provision respecting grades shall not refer to any city, town or borough whose charter, or any supplement thereto now existing, or which shall hereafter be passed, provides or shall provide for assessing and paying compensation to persons injured by the making of grades established or to be established.”
This act has been construed and held not to apply to the city of Newark, where the charter directs the common council to make compensation to land-owners for damages caused by altering street grades. Reock v. Mayor and Common Council of Newark, 4 Vroom 129. It has also been decided that the act (section 70) applies to the alteration of a grade not before formally established. Town of Lambertville v. Clevinger, 1 Vroom 53.
The charter and supplements of the city of Hoboken make no provision for assessing and paying compensation to persons injured by the making of grades established or to be established. In section 52 (Pamph. L. 1855, p. 475) it says “ that the expenses of such improvements, when completed, shall be ascertained and assessed by three impartial commissioners, which commissioners shall examine into the whole matter and shall determine and report in writing to the council what real estate ought to be assessed for such improvement and what proportion of the expenses shall be *288assessed to each separate parcel or lot of land,” &c. The recitals of this duty imposed on the commissioners in section 55 of this act, and in the supplement of 1861, and in the further supplement of 1871 (Pamph. L., p. 1421) do not change the method of ascertaining and assessing the expenses of the improvements by the commissioners.
It is argued that the words in section 52, “ expenses of such improvements,” and requiring the commissioners to “ examine into the whole matter,” comprehend the assessment of damages to the land-owner. But commissioners, in making assessments for public improvements, have only such powers as are given by the express words of the charter, and such powers are construed strictly in favor of individuals who are injured or charged thereby. The words “ expenses or costs of improvements ” do not necessarily include an estimate of damages done to lands affected by them, but may mean the actual working on the street in grading. The damages to land are usually made distinct from other estimates and are expressly named in the respective charters, as appears in State, Gleason, pros., v. Town of Bergen, 4 Vroom 72 ; Wilkinson v. City of Trenton, 6 Vroom 485; Loweree v. City of Newark, 9 Vroom 151; Baldwin v. City of Newark, Id. 158. This charter and the supplements make no mention of the damages done to the land-owner as part of the expenses or cost of the improvement, or as being estimated in determining the benefits conferred; nor is there any provision made for assessing or compensating for such damages. The report of the commissioners is silent on the assessment of damages to this plaintiff, and the assessment appears to have been made only for costs and expenses of the grading improvement and the actual benefits received. If damages were also assessed the report does not say so, and if it did such assessment would be ultra vires. The report, therefore, was no evidence of any assessment for damages having been made for this plaintiff. Nor was it competent for the commissioners to testify that they had made such assessment of damages. They could not put into their report, by parol proof, what the law did not authorize *289them to do in discharging a public duty under the terms of the charter.
The verdict should be permitted to stand, and judgment entered thereon for the plaintiff.